Citation Nr: 1036928	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  06-36 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for posttraumatic stress disorder.

2.  Entitlement to a disability rating in excess of 30 percent 
for posttraumatic stress disorder.

3.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to 
January 1971.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia, which granted service connection for posttraumatic 
stress disorder (PTSD), assigning a 30 percent evaluation, 
effective December 23, 2003, and a July 2005 rating decision from 
the VA RO in Louisville, Kentucky, which denied entitlement to a 
total disability rating based on individual unemployability due 
to service-connected disabilities (TDIU).

While the Veteran did request a Travel Board hearing in 
November 2006, in a subsequent communication received in 
August 2008, he withdrew his request for a Board hearing.  
Accordingly, the Veteran's hearing request is considered 
withdrawn.  See 38 C.F.R. § 20.704(e) (2009).

In a April 2009 decision, the Board determined that the Veteran 
had not submitted a substantive appeal for his claim of 
entitlement to an initial disability rating in excess of 
30 percent for PTSD, and therefore had not perfected an appeal 
for this issue.  The Board declined to adjudicate the matter.  
The Board also denied entitlement to TDIU.

The Veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  In February 2010, 
the Court issued an order granting a joint motion to remand (JMR) 
the appeal to the Board.  The appeal was returned to the Board 
for action consistent with the JMR and February 2010 Court order.

The issues of entitlement to a disability rating in excess of 
30 percent for PTSD and entitlement to TDIU are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the Veteran if further action on his part is 
required.


FINDINGS OF FACT

1.  The Veteran's November 2006 VA Form 9 failed to present any 
specific error of fact or law in the RO's May 2004 determination 
of the initial disability rating for PTSD.

2.  In July 2008, the RO issued a statement of the case regarding 
the May 2004 rating decision denying the Veteran's claim of 
entitlement to an initial disability rating in excess of 
30 percent for PTSD.  Thereafter, the Veteran failed to present 
any specific error of fact or law in the RO's determination.


CONCLUSION OF LAW

The Veteran did not file an adequate substantive appeal on the 
issue of entitlement to an initial disability rating in excess of 
30 percent for PTSD, and the Board lacks jurisdiction to consider 
this issue.  38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. 
§§ 20.200, 20.202, 20.300, 20.302(b) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board finds that no further action is 
necessary to comply with VA's duties to notify and assist 
regarding the claim for an initial disability rating in excess of 
30 percent for PTSD.  The Veteran's claim is being dismissed as a 
matter of law, as he failed to file an adequate substantive 
appeal.  VA's duties to notify and assist are not applicable to 
matters, as here, in which the law, and not the evidence, is 
dispositive.  See Mason v. Principi, 16 Vet. App. 129 (2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

The JMR and February 2010 Court order direct the Board to provide 
an adequate statement of reasons or bases for the determination 
that the Veteran had not submitted a substantive appeal for the 
issue of an initial increased rating for PTSD.  Specifically, the 
Board is ordered to explain why the November 2006 VA Form 9 did 
not constitute a substantive appeal for this matter.

An appeal consists of a timely filed notice of disagreement (NOD) 
in writing and, after a statement of the case (SOC) has been 
furnished, a timely filed substantive appeal.  See 38 U.S.C.A. § 
7105(a) (West 2002); 38 C.F.R. § 20.200 (2009).  A claimant, or 
his or her representative, must file an NOD with a determination 
by the agency of original jurisdiction (AOJ) within one year from 
the date that that agency mails notice of the determination to 
him.  Otherwise, that determination becomes final.  See 38 
U.S.C.A. § 7105(b)(1) (West 2002); 38 C.F.R. § 20.302(a) (2009).  
After an NOD is filed, an SOC is to be prepared unless the 
benefit being sought is granted in full.  See 38 U.S.C.A. § 
7105(d)(1) (West 2002).  The SOC is to be forwarded to the 
veteran at his most recent address of record, with a copy 
provided to his or her representative.  See 38 C.F.R. § 19.30(a) 
(2009).  Thereafter, the claimant must file the substantive 
appeal within 60 days from the date the SOC is mailed, or within 
the remainder of the one-year time period from the date of 
mailing of notice of the initial determination being appealed, 
whichever ends later.  See 38 U.S.C.A. § 7105(d)(3) (West 2002); 
38 C.F.R. § 20.302(b) (2009).  An extension of the 60-day period 
for filing a substantive appeal may be granted for good cause 
shown.  See 38 C.F.R. § 20.303 (2009).  A request for such an 
extension should be in writing and must be made prior to the 
expiration of the time limit for filing the substantive appeal.  
See id.  If an appeal is not perfected within the time specified 
by the regulation, the AOJ's determination becomes final.  See 38 
U.S.C.A. § 7105(c) (West 2002).  A substantive appeal must state 
what error was committed by the AOJ.  Without any assertion of 
error, correspondence submitted as a substantive appeal may fail 
the test of what constitutes a substantive appeal and the Board 
may then dismiss the appeal based upon no assertion of error.  
See Ortiz v. Shinseki, 23 Vet. App. 353 (2010); see also Gibson 
v. Peake, 22 Vet. App. 11, 15 (2007).

Following the May 2004 RO rating decision which granted service 
connection for PTSD, the Veteran filed an NOD, seeking a higher 
initial rating.  In January 2006, the Veteran filed an NOD with 
the July 2005 RO denial of TDIU.  In October 2006, the RO issued 
an SOC that addressed only the issues of service connection for 
coronary artery disease and TDIU.  Entitlement to an initial 
increased rating for PTSD was not listed as an issue on the 
October 2006 SOC, nor was it discussed therein.  The Veteran 
submitted a VA Form 9 in November 2006.  The Veteran indicated 
that he wished to appeal all of the issues listed on the SOC and 
any supplemental statement of the cases (SSOCs).  In box 10, 
titled "Here is Why I Think that VA Decided My case 
Incorrectly," the Veteran simply wrote "? s/c PTSD," 
"unemployability due to PTSD," and "enclosed Social Security 
records."  Finally, in July 2008, the RO issued an SOC for the 
issue of an initial increased rating for PTSD.  The Veteran did 

